Citation Nr: 1206072	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-01 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), general anxiety disorder and depression.  

2.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim of entitlement to service connection for a low back disorder, to include as secondary to residuals of a coccyx injury.  

3.  Entitlement to service connection for residuals of a coccyx injury.  

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right shoulder disorder.  

5.  Entitlement to an evaluation in excess of 30 percent for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1977.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from February 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.  The Veteran appealed those decisions to BVA, and the case was referred to the Board for appellate review.

A hearing was held on March 23, 2011, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.




Characterization of issues on appeal

Acquire Psychiatric Disorder

In January 1991, the Veteran filed separate claims of entitlement to service connection for PTSD and entitlement to service connection for "anxiety," claimed secondary to a service-connected duodenal ulcer.  See the Veteran's January 1991 statement.  In an April 1991 rating decision, the RO in Muskogee, Oklahoma, denied these claims.  The Veteran did not did not express disagreement with this decision or perfect an appeal, and the April 1991 rating decision became final.  38 C.F.R. §§ 20.302, 20.1103 (2011).  

In a September 1994 statement, the Veteran claimed entitlement to service connection for PTSD.  In a February 1996 rating decision, the RO in Muskogee, Oklahoma, denied this claim on the merits without consideration of whether new and material evidence had been submitted under 38 U.S.C.A. § 5108.  The RO did not address any other diagnosed psychiatric disorders.  Although the Veteran expressed disagreement with the decision in April 1996 and was afforded a Statement of the Case (SOC) in May 1996, he did not perfect an appeal, and the February 1996 rating decision became final.  38 C.F.R. §§ 20.302, 20.1103 (2011).  

In a May 1999 statement, the Veteran claimed entitlement to service connection for PTSD and "mental illness."  See a May 1999 statement from the Veteran.  This claim was denied by the Muskogee RO in a September 1999 rating decision which only addressed PTSD.  The Veteran did not perfect an appeal, and the September 1999 rating decision became final.  38 C.F.R. §§ 20.302, 20.1103 (2011).  

In May 2007, the Veteran asserted that he wished to reopen his previously denied claim of entitlement to service connection for PTSD.  In the February 2008 rating decision, the RO characterized the issue as "entitlement to service connection for PTSD or an anxiety disorder," determined that new and material evidence had been submitted sufficient to reopen the claim and denied such on the merits.  Thereafter, the Veteran expressed disagreement with this decision and perfected the present appeal.  
During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons, the procedural history noted above and the varying diagnoses of PTSD, general anxiety disorder and depression, the Board has recharacterized the issue on appeal as stated on the title page of this decision.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

Low Back/Residuals of a Coccyx Injury

In a November 1993 statement, the Veteran asserted that he wished to file claims of entitlement to service connection for a "lower back condition [and] chipped tailbone with [a] cyst."  See a November 1993 statement from the Veteran.  The Veteran was scheduled for a VA examination in connection with his statement, but he failed to report for such.  In a January 1994 administrative decision, the Muskogee RO denied the Veteran's claim of entitlement to service connection for a "back condition."  The January 1994 administrative decision did not address the Veteran's claim for service connection for a "chipped tailbone with a cyst."  The Veteran did not perfect an appeal, and the January 1994 administrative decision became final.  38 C.F.R. §§ 20.302, 20.1103 (2011).  

In a May 1999 statement, the Veteran asserted that he wished to reopen his previously denied claim of entitlement to service connection for a "back condition."  See a May 1999 statement from the Veteran.  In the September 1999 rating decision, the Muskogee RO denied the Veteran's claim of entitlement to service connection for a "disability of the back" without consideration of whether new and material evidence had been submitted to reopen the previously denied claim under 38 U.S.C.A. § 5108, and without referring to the Veteran's tailbone.  The Veteran did not perfect an appeal, and the September 1999 rating decision became final.  38 C.F.R. §§ 20.302, 20.1103 (2011).  

In an August 2005 statement, the Veteran asserted that he wished to reopen his previously denied claim of entitlement to service connection for a "lumbar spine" disability.  See August 2005 statement from the Veteran.  In a March 2006 rating decision, the RO determined that new and material evidence had not been submitted sufficient to reopen the previously denied claim of entitlement to service connection for "a disability of the back."  The RO did not refer to the Veteran's tailbone in the March 2006 rating decision.  The Veteran did not perfect an appeal, and the March 2006 rating decision became final.  38 C.F.R. §§ 20.302, 20.1103 (2011).  

In an April 2008 statement, the Veteran filed to reopen his previously denied claim of entitlement to service connection for a "low back condition."  See an April 2008 statement from the Veteran.  In a November 2008 statement, the Veteran filed a claim of entitlement to service connection for "residuals of a broken tailbone" and clarified that his "lower back" disorder was being claimed as secondary to his residuals of a broken tailbone.  See a November 2008 statement from the Veteran.  In the May 2009 rating decision, the RO reopened the Veteran's previously denied claim of entitlement to service connection for "lumbar degenerative disc disease as secondary to coccyx fracture," denied such on the merits, and denied the Veteran's claim of entitlement to service connection for a "coccyx fracture" without consideration of whether new and material evidence had been submitted to reopen the previously denied claim under 38 U.S.C.A. § 5108.  Thereafter, the Veteran expressed disagreement with the May 2009 rating decision and perfected an appeal with regards to both issues.  

Regarding the low back disorder claim, the Board notes that the Veteran has asserted this claim under the theory of direct service connection at all times prior to November 2008, and under a theory of secondary service connection at all times after November 2008.  The Court has held that a new etiological theory does not constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  Also, although the Veteran has not specifically asserted his low back disorder claim under the theory of direct service connection during the pendency of the present appeal, in Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000), the Court held that VA has obligation to explore all legal theories, including those unknown to the Veteran, by which he can obtain benefit sought for the same disability.  See also Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006).  As such, the Board will consider the Veteran's low back disorder claim under the theories of direct and secondary service connection.  

Regarding the Veteran's claim for service connection for residuals of a coccyx injury, while the issue was originally raised by the Veteran in his November 1993 statement, it was not addressed by the RO prior to the May 2009 rating decision.  Accordingly, the Board concludes that the present claim dates back to the Veteran's November 1993 statement, and the claim will be analyzed on the merits rather than under the standard of new and material evidence under 38 U.S.C.A. § 5108.  

The issues of (1) entitlement to service connection for an acquired psychiatric disorder, to include PTSD, general anxiety disorder and depression, (2) entitlement to service connection for a low back disorder, to include as secondary to residuals of a coccyx injury, (3) entitlement to service connection for residuals of a coccyx injury, (4) entitlement to compensation under 38 U.S.C.A. § 1151 for a right shoulder disorder, and (5) entitlement to an evaluation in excess of 30 percent for service-connected bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The September 1999 and March 2006 rating decisions are final.  

2.  Some of the evidence received since the September 1999 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, to include PTSD, general anxiety disorder and depression, and raises a reasonable possibility of substantiating the claim.  

3.  Some of the evidence received since the March 2006 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder, to include as secondary to residuals of a coccyx injury, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 1999 and March 2006 rating decisions are final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.159, 20.302, 20.1103 (2011).  

2.  The evidence received subsequent to the September 1999 rating decision is new and material, and the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, general anxiety disorder and depression, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

3.  The evidence received subsequent to the March 2006 rating decision is new and material, and the claim, entitlement to service connection for a low back disorder, to include as secondary to residuals of a coccyx injury, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (the VCAA)

As will be discussed further below, the Board is granting the Veteran's petitions to reopen his previously denied claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, general anxiety disorder, and a low back disorder, to include as secondary to residuals of a coccyx injury.  Accordingly, any deficiency related to the VCAA in connection with that claim is rendered moot.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 3.159, 3.326 (2011); see also Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Service Connection - Direct, Secondary and PTSD

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) evidence of the current disability; (2) evidence of an in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.

Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  A PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125(a) (2011).  

Effective July 13, 2010, VA amended the regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. Specifically, 38 C.F.R. § 3.304(f) was amended to redesignate former paragraphs (f) (3) and (f) (4) as paragraphs (f) (4) and (f) (5), respectively, and by adding a new paragraph (f) (3) that reads:

(f)(3)  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Board observes that the primary effect of the amendment of 38 C.F.R. § 3.304(f)(3) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA or VA-contracted psychiatrist or psychologist.  

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" or was a POW as established by official records, including recognized military combat citations or other supportive evidence.  If the VA determines that the Veteran engaged in combat with the enemy or was a POW and the alleged stressor is combat or POW related, then the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with the circumstances, conditions or hardships of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, the VA determines that the Veteran did not engage in combat with the enemy or was a POW, or that the Veteran engaged in combat with the enemy or was a POW, but the alleged stressor is not combat or POW related, the Veteran's lay testimony by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's statements or testimony.  See Cohen, supra.  

If a PTSD claim is based on claimed in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2011).

In Patton v. West, 12 Vet. App. 272 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that special consideration must be given to claims for PTSD based on personal assault.  In particular, the Court held that the provisions in M21-1R, Part IV, Subpart ii, Section D, Chapter 17, which address PTSD claims based on personal assault, are substantive rules that are the equivalent of VA regulations and must be considered. See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  (The Board notes that the aforementioned are the current provisions related to PTSD claims based on personal assault).

M21-1R, Part IV, Subpart ii, Section D, Chapter 17 states that, in cases of assault, development of alternate sources for information is critical.  There is provided an extensive list of alternative sources competent to provide credible evidence that may support the conclusion that the event occurred, to include medical records, military or civilian police reports, reports from crisis intervention centers, testimonial statements from confidants, and copies of personal diaries or journals.  Id.  In addition, 38 C.F.R. § 3.304(f)(3) provides that behavior changes that occurred at the time of the incident may indicate the occurrence of an in-service stressor.  The Court in Patton stated that such changes in behavior should be examined and clinically interpreted to determine whether they constitute evidence of "(v)isits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment."

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")  

Discussion

The Veteran's claims of entitlement to service connection for PTSD (now expanded to an acquired psychiatric disorder, to include PTSD, general anxiety disorder and depression), and a low back disorder, to include as secondary to residuals of a coccyx injury, were originally denied by the RO in the September 1999 and March 2006 ratings decisions, respectively.  The Veteran was provided notification of these decisions and his appellate and procedural rights, but did not appeal either decision.  Therefore, the September 1999 and March 2006 ratings decisions are final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.159, 20.302, 20.1103 (2011).  The Veteran submitted petitions to reopen his acquired psychiatric disorder claim and low back disorder claim in May 2007 and April 2008, respectively.

The September 1999 rating decision reflects that the Veteran's PTSD claim was denied because the evidence of record did not reflect that the Veteran had been diagnosed with PTSD (i.e., a current disability).  The March 2006 rating decision reflects that the Veteran's low back disorder claim was denied because the evidence did not show that the Veteran incurred an in-service injury or disease regarding his low back (i.e., an in-service incurrence of a disease or injury).  

Concerning the Veteran's claim for service connection for an acquired psychiatric disorder, the evidence associated with the claims file subsequent to the September 1999 rating decision includes VA treatment records from the VA facilities in Waco, Texas, Dallas, Texas, Tulsa, Oklahoma, and Oklahoma City, Oklahoma, reflecting a diagnosis of PTSD.  See e.g., VA treatment records dated in January 2007, August 2010 and September 2010.  Further, the Veteran has asserted that he was locked in a "movie room" and assaulted by a superior during his service.  See e.g., VA treatment records dated in January 2007 and August 2008 as well as a May 2008 statement from the Veteran and the March 2011 hearing transcript at pages 19, 20, 22 and 25.  

Regarding the Veteran's low back disorder claim, the evidence associated with the claims file subsequent to the March 2006 decision includes VA treatment records and the Veteran's testimony at the March 2011 hearing reflecting that he fractured his tailbone during basic training when he fell while performing an inverted crawl and that a physician told him that his current low back disorder was due to his in-service tailbone injury.  See VA treatment records dated in May 2007 and July 2007 as well as the March 2011 hearing transcript at pages 10, 11, 17 and 18.  

First, the Board finds that this evidence is "new" as it was not of record at the time of the September 1999 and March 2006 rating decisions.  The Board also finds that this evidence is "material."  As noted above, evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Board notes that in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

The Board finds that this evidence is related to unsubstantiated elements of both claims, i.e., whether the Veteran has PTSD, experienced an in-service stressor event and incurred a coccyx injury during his service.  Furthermore, when this evidence is viewed in conjunction with the other evidence of record, the Board finds that the new evidence raises a reasonable possibility of substantiating the claims in that a VA examination would be required to resolve the issue of etiology for both disorders.  See Shade, id.  Therefore, this evidence is found to be new and material evidence and the Veteran's requests to reopen the claims for service connection for an acquired psychiatric disorder, to include PTSD, general anxiety disorder and depression, and a low back disorder, to include as secondary to residuals of a coccyx injury, are granted.  However, as is discussed below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claims can be adjudicated.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, general anxiety disorder and depression, is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder, to include as secondary to residuals of a coccyx injury, is reopened, and to this extent only, the appeal is granted.


REMAND

Reasons for Remand:  To ensure the Veteran is provided adequate notice, to obtain the Veteran's complete personnel file, to afford the Veteran VA examinations, to obtain medical opinions and to associate VA treatment records with the Veteran's VA claims file.  

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

Acquired Psychiatric Disorder

Initially, the Board notes that the Veteran has not been afforded notice of the aforementioned regulation changes to 38 C.F.R. § 3.304(f).  As these regulations may be pertinent to the Veteran's acquired psychiatric disorder claim, the Board concludes that a remand is necessary because the record does not show that the Veteran was provided adequate notice under the Veterans Claims Assistance Act of 2000 (the VCAA) and the Board is without authority to do so.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Second, additional development should be undertaken based the Veteran's testimony and VA's duty to assist the Veteran concerning the verification of the Veteran's alleged stressor event - an in-service personal assault.  See e.g., VA treatment records dated in January 2007, October 2007 and August 2008 as well as a May 2008 statement from the Veteran and the March 2011 hearing transcript at pages 19, 20, 22 and 25.  

Also, in light of this testimony concerning an in-service personal assault, the Board recognizes that the present case falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See, e.g., Patton, supra.  More particularized requirements are established regarding the development of "alternative sources" of information as service records "may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities."  See the Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part III, para. 5.14c(5).  These special evidentiary procedures for PTSD claims based on personal assault are substantive rules that are the equivalent of VA regulations.  See YR v. West, 11 Vet. App. 393 (1998); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The Court has stated that "VA has provided special evidentiary development procedures, including the interpretation of behavioral changes by a clinician and interpretation in relation to a medical diagnosis" with regard to personal assault cases.  Patton, supra.  The Court in Patton stated that behavior changes (of the type now contemplated by 38 C.F.R. § 3.304(f)(3)) should be examined and clinically interpreted to determine whether they constitute evidence of, for example, "[v]isits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment."  Since history has shown that it is not unusual for there to be an absence of military records documenting the events of which the Veteran complains, evidence from sources other than the service records may corroborate an account of a stressor incident.  

The Board notes that VA regulations provide that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  See 38 C.F.R. § 3.304(f)(3); Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999).

In the instant case, while there are copies of partial personnel records associated with the Veteran's VA claims file, the Veteran's complete service personnel file is not associated with the Veteran's VA claims file, the Veteran has not been provided a VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault, and the Veteran has not been given complete notice of the laws and regulations governor PTSD claims based on reports of personal assault, to include the M21-1 MR, Part III, para. 5.14c(5).  Upon remand, the Veteran's complete personnel file should be obtained, he should be afforded a VA Form 21-9781a to complete and submit in connection with his alleged in-service personal assault and he should be notified of the laws and regulations necessary to substantiate a claim for an acquired psychiatric disorder due to an in-service personal assault.  See Disabled American Veterans, supra.  

Further, while the Veteran has been afforded VA examinations in connection with his acquired psychiatric disorder claim in March 1991, January 1996 and December 1999, the VA examiners failed to address whether the Veteran incurred an in-service assault or whether he has an acquired psychiatric disorder that is causally related to his service, to include his reports of an in-service personal assault.  The Court has held that a VA examination is necessary where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  The third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Therefore, the Veteran should be scheduled for an appropriate VA examination to determine the likelihood that the alleged personal assault during service occurred, and if so, whether any current acquired psychiatric disorder is related to his service, to include the alleged in-service personal assault.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Low Back Disorder and Residuals of a Coccyx Injury

The Veteran has been diagnosed with degenerative disc disease and degenerative joint disease of the lumbosacral spine.  See e.g. a VA MRI report dated in May 2007 and a VA treatment record dated in July 2007.  

Also, the Veteran has asserted that he injured his low back and coccyx on two separate occasions.  First, the Veteran alleges that he injured his lumbosacral spine after completing a parachute jump at Fort Bliss in 1975.  See e.g., VA outpatient treatment records in May 2007 and July 2007 as well as the March 2011 hearing at pages 10 - 18.  Second, the Veteran alleges that he fractured his tailbone during basic training when he fell while performing an inverted crawl.  See e.g., VA outpatient treatment records in July 1999, May 2007 and July 2007.  Moreover, the Veteran has also asserted that his low back disorder is caused or aggravated by the residuals of his fractured coccyx.  Specifically, the Veteran alleges that he underwent several surgeries to remove fragments of his broken coccyx, and those surgeries caused or aggravated his low back disorder.  See an August 2008 statement from the Veteran and the March 2011 hearing transcript at pages 13 and 16.  

While the Veteran was provided a VA joints examination in September 2007, this examination did not address the nature or etiology of the Veteran's low back disorder and/or residuals of a coccyx injury.  In light of the evidence recounted above, the Board concludes that the Veteran should be afforded a VA examination to determine the nature and etiology of any identified low back disorder and/or residuals of a coccyx injury.  See McClendon, supra.  

Entitlement under 38 U.S.C.A. § 1151 - Right Shoulder

Under VA laws and regulations, when a Veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.361.  For claims filed after October 1, 1997, a claimant is required to show fault or negligence in medical treatment.  For claims filed prior to October 1, 1997, a claimant is not required to show fault or negligence in medical treatment.  See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of statute was plain and did not require showing of fault).  Since the Veteran filed his claim after that date, he must show some degree of fault, and more specifically, that the proximate cause of his disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361. 

In determining that additional disability exists, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnoses and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1). 
 
Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2). 

The Veteran has alleged that he injured his right shoulder when he fell in the shower during a brief stay at the Dallas VA Medical Center (VAMC) while undergoing a cardiac catheterization in June 2006.  See an October 2008 statement from the Veteran, VA treatment records dated in July 2007, October 2007, and November 2007, and the March 2011 hearing transcript at pages 6 and 7.  

The Veteran's VA outpatient treatment records from the Dallas VAMC reflect that he was scheduled to undergo a cardiac catheterization at that location on June 16, 2006.  The day before this procedure was performed, the Veteran slipped and fell in the shower and injured his right shoulder.  While x-rays completed on June 18, 2006, reflected a normal right shoulder, an October 2007 MRI reflected supraspinatus tendonitis with small internal tendon tears and chronic inflammatory changes of the long head of the biceps tendon.  See the September 2007 VA examination report and an October 2007 VA MRI report.  

It appears that the Veteran had had a right shoulder disorder prior to his June 2006 fall at the Dallas VAMC.  A July 2000 VA outpatient treatment record from the Muskogee VAMC reflects that the Veteran had a history of adhesive capsulitis in the right shoulder.  See a July 2000 VA treatment record.  

The Veteran was afforded a VA examination in September 2007 which described the nature of his right shoulder disorder.  However, while the September 2007 VA examiner provided a diagnosis concerning the Veteran's right shoulder disorder, he did not opine concerning whether this disorder represented an additional disability which was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or whether such was the event not reasonably foreseeable.  See the September 2007 VA examination report.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the September 2007 VA examination report fails to address matters which are crucial to the Veteran's claim.  As such, the Board concludes that the September 2007 VA examination is inadequate for the purposes of deciding this claim, and the Veteran must be provided an appropriate and adequate VA examination to address these matters.  Id. 

Bilateral Hearing Loss

The Veteran was most recently afforded a VA audiological examination in October 2008.  Review of the October 2008 VA audiological examination report reflects that puretone thresholds could not be determined at any Hertz level, puretone averages were not in agreement with speech recognition scores and bone conduction thresholds were not in agreement with air conduction thresholds.  The Veteran was diagnosed with bilateral non-organic hearing loss.  Moreover, the October 2008 VA examination failed to describe the affects of the Veteran's bilateral hearing loss on his daily life as per the Court's holding in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  In light of above, the Board finds that the October 2008 VA audiological examination is inadequate for the purpose of this decision.  See Barr, supra; see also 38 C.F.R. § 4.2 (2011).  

Further, the Veteran and his representative asserted at the March 2011 hearing that the disorder had worsened since the last examination.  See the March 2011 hearing transcript at pages 3 - 5.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Finally, the Board observes that pertinent evidence, namely VA treatment records from the VA facility in Dallas, Texas dated from July 2002 to June 2006, and from January 2011 to August 2011, and the VA facility in Temple, Texas, dated from September 2010 to November 2011, are listed in the Veteran's Virtual VA file, but have not been printed or associated with his VA claims file.  Since these matter are being remanded for other matters, the RO/AMC is reminded that these records should be printed and associated with the Veteran's VA claims file so that they may be reviewed by the VA examiners and the RO/AMC in connection with the development and adjudication of the Veteran's claims.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must assure that all notice and development required by the VCAA has been accomplished, to include providing the Veteran with notice of the July 13, 2010 regulations changes concerning claims for PTSD adjudicated under 38 C.F.R. § 3.304(f), and the criteria necessary to substantiate a service connection claim for PTSD based on a personal assault as per the M21-1 MR and the Court's holding in Patton v. West, 12 Vet. App. 272, 278 (1999).  A copy of the letter should be sent to the Veteran's representative.  

2.  The RO/AMC should ensure that the Veteran's VA treatment records from the VA facility in Dallas, Texas dated from July 2002 to June 2006, and from January 2011 to August 2011, and the VA facility in Temple, Texas, dated from September 2010 to November 2011, which are listed in the Veteran's Virtual VA file, are printed and associated with the Veteran's VA claims file.  

3.  The RO/AMC must obtain the Veteran's complete service personnel file for his period of active service from February 1975 to February 1977.  

4.  The RO/AMC must provide the Veteran a VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault, and request that he provide approximate dates and details concerning each assault. 

5.  After the aforementioned development has been completed, the AMC/RO should schedule for a VA orthopedic examination.  All necessary tests should be completed, to specifically include MRI and x-ray testing of the Veteran's right shoulder, low back and coccyx.  Even if the Veteran does not appear for the VA examination, the examiner should review the entire claims file and address the following:  

a)  Identify all residuals of a prior coccyx injury.  

b)  For any identified residual of a coccyx injury, provide an opinion addressing whether it at least as likely as not that such is causally related to the Veteran's service.  

c)  Identify all current low back disorders.  

d)  For any identified low back disorder, provide an opinion addressing whether it at least as likely as not that such is causally related to the Veteran's service.  

e)  If it is determined that the Veteran incurred a coccyx injury during his service, provide an opinion addressing whether it at least as likely as not that any identified low back disorder is caused by the Veteran's residuals of a coccyx injury.  

f)  If it is determined that the Veteran incurred a coccyx injury during his service, provide an opinion addressing whether it at least as likely as not that any identified low back disorder is aggravated by the Veteran's residuals of a coccyx injury.  

g)  Identify all right shoulder disorders.  

h)  For any identified right shoulder disorder, provide an opinion addressing whether such is an additional disability that was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care at the Dallas VAMC on June 15, 2006.  

If so, 

i)  is the additional disability proximately caused by: 

(1)  carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in treating the Veteran in June 2006; and if so, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider or 

(2)  from an event not reasonably foreseeable? 

6.  After the completion of above, the RO/AMC must afford the Veteran a VA psychiatric examination.  The claims file, to include a complete copy of this REMAND, must be made available to the clinician designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's medical history and assertions.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.

In reviewing the Veteran's claims file, the examiner should identify and examine all records indicating any signs/indicators or change of behavior or performance subsequent to the claimed assault alleged by the Veteran to have occurred during active service, and offer an opinion as to the clinical significance, if any, of such evidence to changes.  The examiner should then express an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any in-service assault or experiences described by the Veteran occurred. 

If the examiner determines that any claimed in-service assault occurred, he or she should make a determination as to whether it is at least as likely as not that the Veteran has an acquired psychiatric disorder as a result of the alleged assault. 

Further, if the examiner determines that it is less likely as not (less than a 50 percent probability) that the Veteran experienced an in-service personal assault/stressor, he or she should state whether it is at least as likely as not that the Veteran's diagnosed acquired psychiatric disability, to include PTSD, general anxiety disorder and depression, had its onset in service or within the initial post-service year or is otherwise etiologically related to his service.

The physician should adequately summarize the relevant history and clinical findings, and provide adequate reasons for the medical conclusions rendered.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)  

In rendering the opinions, the examiners should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiners conclude that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiners should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

7.  The RO/AMC should be afforded a VA audiological examination to ascertain the severity and manifestations of his service-connected bilateral hearing loss.  The claims file must be made available to the VA examiner, and the examiner should review the file prior to the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  

The examiner should also discuss the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 477, 455-56 (2007) (recognizing that, because an extraschedular rating for hearing loss may be appropriate, VA examiners should comment on any functional effects of a hearing disability). 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

8.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any of the scheduled examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

9.  After undertaking any other development deemed appropriate, the RO/AMC should readjudicate the issues on appeal.  If any benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 




appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


